Citation Nr: 9931834	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to restoration of a 60 percent evaluation for 
herniated lumbar disc at L4-L5 with lumbar spondylosis and 
degenerative disc disease at L3, L4, and L5-S1.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1976 to May 
1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1996 RO rating decision that reduced the 
evaluation for the veteran's low back disability from 60 to 
40 percent.



FINDINGS OF FACT

1.  The veteran's low back disability is manifested primarily 
by severe limitation of motion; painful motion; radiological 
findings of a bulging disk at the L3, L4, L5, and S1 level 
with protrusion of the L4-5 disc to the right side impinging 
on the thecal sac and narrowing of the foramen on the right 
side; decreased knee and ankle reflexes; and right S-1 
radiculopathy that produce pronounced functional impairment.

2.  Significant improvement in the veteran's service-
connected low back disability that is reasonably certain to 
continue under ordinary conditions of life is not 
demonstrated.


CONCLUSION OF LAW

The criteria for restoration of the previously assigned 
60 percent evaluation for herniated lumbar disc at L4-L5 with 
lumbar spondylosis and degenerative disc disease at L3, L4, 
and L5-S1 are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.40, 4.45, 4.71a, Code 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1976 to May 
1986.

Service medical records show that the veteran was seen for 
low back problems.

In December 1987, the veteran underwent a VA medical 
examination.  The diagnoses were lumbar spondylosis and 
degenerative disc disease at L4-L5 and L5-S1 with sciatica.

A February 1988 RO rating decision granted service connection 
for degenerative disc disease at L4-L5 with lumbar 
spondylosis with sciatica and assigned a 20 percent rating.  
This rating was effective from October 1987.

Private medical reports show that the veteran underwent 
myelogram and CT (computed tomography) scan of the lumbar 
spine in April 1993.  The myelogram showed posterior bulging 
of the disc at the L3-4 level without apparent nerve root 
impingement; at the L4-S1 level there was posterior 
protrusion and the right side nerve root was quite swollen.  
The CT showed bulging discs at the L3-4 and L5-S1 levels, and 
protrusion of the L4-5 disc to the right of midline impinging 
on the thecal sac and narrowing of the foramen as well as 
extending posterior to the L5 vertebral body in its superior 
aspect.

The veteran underwent a VA medical examination in July 1993.  
There was tenderness present over the lumbosacral spine.  All 
movements of the lumbar spine were restricted and very 
painful.  Forward flexion was restricted to 40 degrees and 
backward extension was restricted to 40 degrees.  Lateral 
flexion was restricted to 25 degrees on the right side and to 
20 degrees on the left side.  Rotation was limited to 
approximately 20 degrees on both sides.  The veteran walked 
with a limp and there was some evidence of spasm of the 
musculature of the back.  An X-ray of the lumbosacral spine 
reportedly revealed moderate narrowing of the L4-5 and L5-S1 
interspecies.  There was posterior bulging of the discs at 
L3-4 and L4-L5 levels, most marked at the L4-5 level where 
there was also significant swelling of the right-side nerve 
root.  The diagnoses were degenerative disc disease of L4, 
L5, and S1 with spondylosis and history of herniated nucleus 
pulposus, and radiculopathy to the right lower extremity.

A September 1993 RO rating decision increased the evaluation 
for the veteran's low back disability from 20 to 60 percent, 
effective from March 1993.  The 60 percent evaluation 
remained unchanged until the February 1996 RO rating decision 
reduced it to 40 percent.

VA and private medical reports of the veteran's treatment and 
evaluations from 1993 to 1999 show that he has various 
medical problems, including continuous low back pain.  The 
more salient medical reports with regard to the claim being 
considered in this appeal are discussed in the following 
paragraphs.

The veteran underwent a VA medical examination in November 
1995.  He did not have any trouble walking or taking his 
clothes on and off.  His pelvis was level on examination.  He 
flexed to 80 degrees forward, extended to 10 degrees, and 
bent to the right and left to 30 degrees.  His reflexes in 
the knees and ankles were active and equal bilaterally.  
Pulses in both ankles were strong.  Straight leg raising on 
the right was to 40 degrees and on the left to 35 degrees.  
X-rays of the lumbosacral spine showed the alignment and 
height of the vertebral bodies and apophyseal joints were 
maintained.  There was narrowing of the disc space at the 
level of L4-L5 and L5-S1 with moderate degree of hypertrophic 
spur formation at the level of L3 and below.  There was a 
bony island present involving the left iliac wing and left 
sacroiliac joint that was seen on previous study.  The 
diagnosis was spondylosis of L4-L5 interspaces with history 
of right sciatica.

A private medical report shows that the veteran underwent a 
disability evaluation in July 1997.  When he stood his pelvis 
was normal.  The spine was straight.  There appeared to be 
some flattening of the lumbar lordosis.  He was mildly tender 
over the lumbosacral junction.  There was no acute muscle 
spasm.  He could bend forward approximately to 40 degrees, 
bend to the right and left about 20 degrees, and hyperextend 
to 15 degrees.  All of the motions caused some mild low back 
pain.  He could squat down without difficulty.  There was no 
atrophy of the lower extremities.  His reflexes were active 
and equal at the knees and ankles.  He had intact sensation 
of the calves and feet.  Motions of the hips did not cause 
him a lot of pain.  Straight leg raising on the right did 
cause a fair amount of discomfort when the right leg was 
brought to 70 degrees of extension with pain in the calf and 
up into the posterior right thigh.  Straight leg raising on 
the left was tolerated quite well without evident pain.  He 
had no ankle clonus.  He could rotate the lumbar spine to 45 
degrees to the right and to the left without pain.  It was 
noted that he had had recurrent episodes of lumbar spine pain 
with right sciatic pain, and that he had maintained an 
altered lifestyle because of these recurrent episodes of back 
pain that affected his daily routines and working ability, 
requiring him at times to use a cane and medication and rest.  
The veteran had learned to manage the episodes of back pain 
on his own unless they became uncontrollable and then he 
sought other medical attention.  The diagnosis was acute 
lower back and right sciatic pain due to underlying 
degenerative joint and disc disease at L4-5.  It was opined 
that the veteran would have to continue to maintain a limited 
lifestyle because of his history of lumbar spine disease.

The veteran underwent a VA medical examination in December 
1997.  Range of motion of the lumbar spine was flexion to 50 
degrees, extension to 10 degrees that caused pain, tilting to 
the left to 30 degrees and 20 degrees to the right, and 
rotation to the right and left was to 25 degrees.  He was 
able to stand on his knees without difficulty.  His ankle and 
knee reflexes were 1+ on both sides.  In a sitting position 
he had severe low back pain on the right side and full knee 
extension.  In the supine position he lay with his right knee 
flexed and would not let the examiner straightened it out.  
He had 30 degrees of leg elevation off the table on the right 
side.  He had pain in the back going down the right leg.  On 
the left side his left leg came up approximately to 60 
degrees before he got low back pain.  He demonstrated 
evidence of painful motion on back extension in attempts to 
bend beyond 50 degrees.  He got pain at 50 degrees of flexion 
and he got pain in the stretching movement at zero up to 10 
degrees.  The muscles of his back were quite soft.  X-rays of 
the lumbosacral spine revealed disc space narrowing at the 
L4-L5 and L5-S1 levels.  A dense area of sclerosis in the 
left iliac bone had the appearance of a bone island and was 
unchanged from 1995.  A CT evaluation was suggested to 
exclude the possibility of disc herniation at the L4-L5 and 
L5-S1 levels.  The diagnosis was L4-5 and L5-S1 herniated 
disc with radiculopathy in the right leg.  It was noted that 
the veteran had significant impairment.  He had leg pain due 
to probable L5 or S1 nerve root irritation.  He could not do 
any kind of work that involved prolonged standing, lifting or 
bending.  He was able to work for the welfare department 
because he worked at a desk all day long and the work was 
light.  It was noted that he definitely maintained an altered 
lifestyle because of his recurrent episodes of back trouble.  

The veteran underwent a VA neurological examination in 
October 1998.  Strength was normal in the lower extremities.  
He had mild atrophy of extensor digitorum brevis muscles, 
bilaterally.  Sensory exam was normal.  Knee reflexes were 
brisk and there was only trace ankle reflexes.  He tended to 
lean to the left while ambulating.  Forward flexion was to 60 
degrees, extension to 15 degrees, lateral tilt was to 15 
degrees, and rotation was to 23 degrees.  There was some 
tenderness of the lumbar paraspinal muscles.  Straight leg 
raising test caused lower back pain at 50 degrees on the 
right side while sitting straight leg-raising test was 
negative.  The impressions were low back syndrome and 
possible right S1 radiculopathy.  

The veteran underwent a VA compensation examination in 
November 1998.  Range of motion of the lumbar spine was 
flexion to 45 degrees with pain at 30 degrees.  Extension was 
to 10 degrees.  He tilted 10 degrees right and 20 degrees 
left.  Neurological examination revealed reflexes of the 
knees and ankles of 1+ that were difficult to elicit.  In the 
supine position the veteran's straight leg raise was positive 
on the right side when the right leg was elevated 20 degrees 
off the table with pain into the back of the thigh.  The 
veteran kept the right knee bent at all times while lying 
down.  When the examiner straightened the right knee out to 
straight leg raise the veteran had extreme pain in his back.  
The veteran reported sleeping with a pillow behind his right 
knee all the time that the examiner did not find unusual for 
people who had compression of a sciatic nerve root.  The 
examiner reviewed reports of X-rays and CT scan of the lumbar 
spine conducted in 1993.  The diagnosis was herniated lumbar 
disc at L4-L5, degenerative disk disease at L3, L4, and L5-
S1.  It was noted that there was clinical evidence of right-
sided nerve root irritation probably L5 nerve root with 
radicular pain.  The examiner noted that the veteran's low 
back pain prevented him from bending over more than 45 
degrees and prevented him from doing any kind of work with 
his back.

Private medical records received in 1999 show that the 
veteran takes medication for the relief of pain.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.


A review of the evidence shows that the 60 percent rating for 
the veteran's low back disorder was in effect for less than 5 
years.  Hence, the provisions of 38 C.F.R. § 3.344(a),(c) 
(1999) are not for consideration with regard to the issue of 
restoration of the 60 percent rating for the low back 
disability.  Smith v. Brown, 3 Vet. App. 335 (1993).

The reports of the veteran's recent medical examinations in 
1997 and 1998 do not show significant improvement in the 
veteran's service-connected low back disability from the time 
of the July 1993 VA medical examination that was used to 
assign the 60 percent rating for this disability.  While the 
report of the veteran's November 1995 VA medical examination 
indicates some improvement in the low back disability, the 
recent medical evidence does not show that this improvement 
was maintained.  It is the responsibility of the Board to 
review and interpret a particular medical report in light of 
the veteran's whole recorded medical history in determining 
the current rating of a disability and to consider each 
disability from the point of view of the industrial 
impairment caused to the veteran.  38 C.F.R. § 4.2.

After consideration all of the evidence, the Board finds that 
the veteran's low back disability is manifested primarily by 
severe limitation of motion; painful motion; radiological 
findings of a bulging disk at the L3, L4, L5, and S1 level 
with protrusion of the L4-5 disc to the right side impinging 
on the thecal sac and narrowing of the foramen on the right 
side; decreased knee and ankle reflexes; and right S-1 
radiculopathy that produce pronounced functional impairment.  
These findings and consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 dealing with pain and functional 
impairment support restoration of the 60 percent rating for 
the veteran's low back disability.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Nor does the evidence show significant 
improvement in the veteran's service-connected low back 
disability that is reasonably certain to continue under 
ordinary conditions of life.  The evidence, however, does 
show that the veteran's low back pain prevents him from doing 
work involving the use of the back and that it has 
significantly altered his lifestyle.


ORDER

Restoration of the 60 percent rating for herniated lumbar 
disc at L4-L5 with lumbar spondylosis and degenerative disc 
disease at L3, L4, and L5-S1 is granted, subject to the 
regulations applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

